Title: Thomas Jefferson to Archibald Robertson, 28 March 1816
From: Jefferson, Thomas
To: Robertson, Archibald


          
            Dear Sir
             Monticello Mar. 28. 16.
          
          I now inclose you an order which you ought to have recieved at the beginning of the month, but my tobo was later getting down than had been counted on, and I was unwilling to draw till I knew of it’s actual sale. the draught is for 167.  D 10 C  to wit
          
            
              an advance for leather £20–16–1
              69–35
            
            
              my assumpsit for Goodman
              78–35
            
            
              balance of order for 170.D. for taxes
              19–40
            
            
              
              167–10
            
          
          my tobo which was all I had for market from Bedford sold very poorly. you know that the wretched management there the last year obliged me to turn away two overseers, and I had to remove two here for the same cause. add to this that my State and Congressional taxes there and here have taken between 900. & 1000.D. so that I am almost without the means of current expences. in this state of my affairs, I shall be unable, my dear Sir, to do any thing towards my debt to you till the crop of the present year comes in. 800 bushels of wheat in the ground there & here, a good crop of tobo aimed at there and a small one here, under better management, will I hope place me at ease; but until then I must ask your indulgence. I shall be at Poplar Forest the 2d week of April, and shall always be happy to see you there when your convenience admits such a ride. Accept the assurance of my great esteem and respect 
          Th: Jefferson
        